NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 20, 2009
                                    Decided May 27, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐3890

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 06‐CR‐100‐S‐01
COLLINS BRUMFIELD,
     Defendant‐Appellee.                             John C. Shabaz,
                                                     Judge.

                                          O R D E R

        Collins Brumfield pleaded guilty to distributing crack cocaine, see 21 U.S.C.
§ 841(a)(1), and was sentenced to the top of the guidelines range, 235 months’
imprisonment.  Because his appeal was pending when the Supreme Court decided
Kimbrough v. United States, 128 S. Ct. 558 (2007), we remanded Brumfield’s sentence to the
district court for the limited purpose of permitting the sentencing judge to advise this court
whether he was inclined to resentence Brumfield in light of Kimbrough.  However, we
instructed the sentencing judge to hold off telling the court whether he was inclined to
resentence the defendant under Kimbrough until he decided whether to act favorably on a
motion to reduce the defendant’s sentence under the new guidelines range, U.S.S.G.
§ 1B1.10(b)(2)(A).
No. 06‐3890                                                                             Page 2



        Chief Judge Crabb, who is currently the only judge in the Western District of
Wisconsin due to Judge Shabaz’s medical leave, appropriately responded in place of Judge
Shabaz.  See United States v. Howe, 310 Fed. Appx. 43, 45 (7th Cir. 2009) (unpublished order). 
Chief Judge Crabb announced that she intends to lower Brumfield’s offense level to
comport with the amended crack guidelines—Brumfield’s new guidelines range would be
151 to 188 months—and also that she is inclined to impose a yet lower sentence, pursuant to
Kimbrough, based on the remaining disparity between the crack and powder cocaine
sentencing guidelines.  Brumfield requests a remand for resentencing; the government has
not responded.  

        Accordingly,  IT IS ORDERED that Brumfield’s sentence is VACATED, and the
case is REMANDED to the district court for resentencing.